Fourth Court of Appeals
                                San Antonio, Texas
                                       June 28, 2018

                                   No. 04-18-00251-CV

             CHW-LATTAS CREEK, L.P. By GP Alice Lattas Creek, L.L.C.,
                               Appellants

                                             v.

                                    CITY OF ALICE,
                                       Appellee

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 17-01-56785-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER


       The Appellee’s Unopposed Motion to Extend Time to File Brief is hereby GRANTED.
Time is extended to July 26, 2018.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court